Citation Nr: 0208171	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
fibromyositis with a history of rheumatic fever, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&RO) in Fargo, North Dakota.

In November 2000, the Board remanded this case to the M&RO 
for additional development, to include obtaining a VA 
examination report.  This development has been completed and 
the case is ready for final appellate review. 


FINDINGS OF FACT


1.  The M&RO has notified the veteran of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The service-connected fibromyositis with a history of 
rheumatic fever is manifested by complaints of pain 
throughout the entire body which are associated with fatigue, 
sleep disturbance and depression with no current evidence of 
any rheumatic heart disease, fibromyalgia or cardiovascular 
disease.

3.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the service-
connected fibromyositis with a history of rheumatic fever 
under consideration, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for fibromyositis with a history of rheumatic fever 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.88b, 
Diagnostic Codes 6309 and 5025 (2001).

2.  The criteria for an increased disability rating for 
service-connected fibromyositis with a history of rheumatic 
fever rating on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA modified VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA applies to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The record reflects that the Board had remanded the veteran's 
claim in November 2000 in order to afford the veteran an 
opportunity to submit additional medical evidence in support 
of his claim and to secure a recent VA examination report 
which was absent from the claims files.  In December 2000, 
the M&RO sent a letter to the veteran requesting him to 
submit additional medical evidence in support of his claim.  
The veteran failed to respond to the M&RO's December 2000 
letter.  In addition, a January 2001 VA examination report 
was secured and associated with the claims files.  In 
addition to obtaining all pertinent records and affording the 
veteran examinations in connection with his claim, he was 
informed in the statement of the case and supplemental 
statement of the cases throughout the duration of the appeal 
of the bases for the denial of his claim. Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim even though the M&RO did not specifically 
consider the claim in light of the VCAA. 

Factual Background

In October 1996, the veteran filed a claim for increased for 
his service-connected fibromyitis with a history of rheumatic 
fever.  

An April 1997 VA orthopedic examination report reflects that 
the veteran reported having a bout of rheumatic fever in 
1974.  The veteran complained that he ached all over his 
body, and that it was painful to lie down or rest.  The 
veteran noted pain with palpation to most trigger points for 
the fibromyalgia syndrome, pain to all control points and 
also pain with any random selection of a control point most 
anywhere palpated on his body.  The examiner related that the 
there was verbal evidence of pain alone with no observed 
reaction of tenderness.  The veteran had pain when the 
following triggers points were palpated: (1) insertion of 
"nuchial" muscles into the occiput; (2) mid-point of both 
upper trapezius muscles; (3) two centimeter inferior to both 
lateral epicondyles; (4) both upper gluteal regions.  There 
was no pain in the pectoralis muscles.  The veteran had pain 
referred to the following control points: (1) volar aspect of 
both forearms; (2)  both thumb nails; (3) muscles of both 
anterior thighs.  There was evidence of pain in both elbows, 
acromioclavicular joints of both shoulders and both anterior 
tibial regions (mid-point).  An echocardiogram revealed no 
evidence of rheumatic valvular heart disease.  Diagnoses of a 
history of rheumatic fever, resolved, with no sequelae, 
fibromyalgia syndrome (which was noted not to be 
etiologically related to rheumatic fever) and no evidence of 
rheumatoid arthritis were recorded.  

A September 1997 VA outpatient report reflects that the 
veteran complained of joint pain and discomfort in his back 
and shoulders.  He related that he was unable to do much 
activity because of sore joints.  When seen in the 
rheumatology clinic, it was noted that the veteran had had 
multiple arthralgias for many years.  The veteran indicated 
that he felt the worse in the morning, particularly in his 
knees, hips, back, shoulders, and hands.  He reported that he 
had last worked in 1990 but that he left after he collapsed 
at work because of exhaustion which was related to chronic 
joint pain.  An assessment of suspect early osteoarthritis 
was entered. 

A January 1998 VA outpatient report reflects that the veteran 
experienced migratory sharp arthralgias every day.  He 
complained of having pain all over his body.  

Social Security Administration (SSA) determination and 
records upon which the decision was based were received by 
the M&RO in May 1998.  A review of these records reflect that 
the veteran was awarded disability benefits for an unrelated 
psychiatric disorder.  In making their determination, SSA 
determined that the medical evidence did not reveal his 
arthritis to be a serious problem because an examination did 
not show severe muscle, nerve or muscle damage.  There was no 
indication of nerve or muscle damage which would have 
resulted in severe loss of control or weakness.  There was no 
also no indication of joint damage which would have resulted 
in severe loss of motion or instability.  The veteran was 
noted to have been able to stand and walk normally and have 
good use of his hands.  There was also evidence that special 
heart testing results showed that his heart was functioning 
satisfactorily.  

During an August 1999 hearing at the M&RO in Fargo, North 
Dakota, the veteran testified that he had chronic pain of 
multiple joints, such as the hands, feet, knees, and back.  
He stated that he was fatigued and had stiffness of the 
joints.  The veteran indicated that because of his chronic 
fatigue and pain he was unable to work on a full-time basis.  
The veteran testified that he was able to work four to five 
hours a day.  He reported that he was receiving SSA 
disability benefits because of a mental disorder and stress.  

A November 1999 VA examination report reflects that the 
examiner had reviewed the claims files and the appellant's 
medical history prior to the examination.  The veteran 
reported that he had to stop working because his employer did 
not have any compassion regarding his difficulties regarding 
a family crisis.  The veteran related that he received social 
security disability benefits.  He stated that he had aches 
and pains "all over."  He reported that the pain was 
constant and its intensity was 7/10.  The veteran described 
the pain as "a tired, stiff feeling."  He reported that he 
slept poorly and that his level of activity was low.  He felt 
depressed but he had not lost hope for recovery.  An 
examination of the veteran revealed that he ambulated with a 
symmetric gait and with normal spinal alignment.  He was able 
to walk on his toes and heels, perform a deep knee bend squat 
and get up again unassisted.  Range of motion of the lumbar 
spine revealed flexion to 30 degrees, extension to 20 
degrees, bilateral flexion to 25 degrees, and bilateral 
rotation to 15 degrees.  He had full range of motion of the 
cervical spine.  Straight-leg raising was to 80 degrees, 
bilaterally.  There was normal muscle bulk throughout.  
Strength was 5/5 throughout.  Muscle stretch reflexes were 2+ 
and symmetrical at the triceps, biceps, brachioradialis, 
knees, and ankles.  Plantar responses were downgoing, 
bilaterally.  Pinprick sensation was intact throughout the 
upper and lower extremities.  A point examination was 
negative above and below the waist on each side of the body.  
The veteran had full range of motion of the upper and lower 
extremities.  An impression of pain disorder associated with 
a psychological factors was entered by the examiner.  
The examiner in November 1999 concluded that the veteran did 
not fulfill the criteria for the diagnosis of fibromyalgia 
syndrome.  There was no evidence of rheumatoid arthritis or 
any residuals of rheumatic fever.  The examiner reported that 
the veteran had a history of unexplained widespread pain 
since 1987 which was of sufficient intensity to warrant 
clinical attention.  The examiner further noted that the pain 
had resulted in loss of function and that psychological 
factors appeared to have played a significant role in the 
onset, severity and maintenance of the pain.  The examiner 
related that there was no evidence that the veteran's pain 
was feigned in any way and he did not present in the 
examination a showing of significant anxiety or depression 
despite the fact that he was not on any prescribed 
medications.  The examiner opined that the etiology of 
fibromyalgia was unknown and that it would be speculative to 
relate the veteran's current pain complaints to his service-
connected rheumatic fever.  The examiner further concluded 
that veteran explained pain was undoubtedly closely related 
to his unexplained symptoms of fatigue.  It was the 
examiner's opinion that the veteran was unemployable due to 
his pain disorder associated with psychological factors.  

A January 2001 VA examination report reflects that the 
veteran had continuous pain in all joints, chronic fatigue, 
depression, and sleep disturbance.  The examiner reported 
that the veteran was not receiving any treatment and that his 
condition was active.  It was noted that the veteran was 
unemployed.  There was no abnormality noted on strength 
testing in either the upper or lower extremities.  There was 
tenderness at the lumbosacral junction and bilateral hip 
flexors.  A tender points examination was negative up and 
down bilaterally.  There was normal muscle strength 
throughout.  An echocardiogram revealed mild left atrial 
enlargement, normal left ventricle chamber size, concentric 
left ventricular hypertrophy, no segmental wall motion 
abnormalities, normal left ventricle systolic performance, a 
calculated ejection fraction of 64 percent, and no evidence 
of rheumatic fever.  The pertinent diagnoses were pain 
syndrome, with no evidence of fibromyalgia and no evidence of 
valvular disease or rheumatic fever.  The examiner indicated 
that he had reviewed the claims file but not the veteran.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection was granted for fibromyositis with a 
history of rheumatic fever in January 1990, and a 20 percent 
evaluation was assigned under Diagnostic Codes 6309 and 5002. 
This was determined after the M&RO found that the veteran had 
been treated in service for migratory arthritis and probable 
rheumatic fever.  A VA examination report, dated in October 
1989, reflects that the veteran complained of joint pain and 
stiffness as well as fatigue.  The examiner found that the 
veteran had fibromyositis after an initial inflammatory joint 
disease episode by history.

In March 1994, the M&RO granted an increased evaluation to 40 
percent.  This was primarily based on a VA examination in 
January 1994 where laboratory studied showed an abnormal 
westergram reading of 31 (0 to 20 is normal) and complaints 
of multiple joint pain.  The RO found that the veteran's 
symptoms had increased and that definite impairment had been 
shown.  The rating was assigned under Diagnostic Codes 6309-
5002.

The veteran's disability is currently rated under Diagnostic 
Codes 6309-5025, as 40 percent disabling.

The VA Schedule for Rating Disabilities for infectious 
diseases was revised, effective August 30, 1996.  See 61 Fed. 
Reg. 39,873 (1996).  However, both prior to and after August 
30, 1996, a 100 percent rating for rheumatic fever was, and 
still is, warranted for only an active disease and the 
residuals were, and still are, rated under the appropriate 
diagnostic code regarding that particular system.  No other 
disability rating is available under Diagnostic Code 6309.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6309 (2001); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309 (1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, Diagnostic Code 6309 has not undergone any substantive 
changes; therefore, any lack of notice to the veteran of the 
change in the regulations or RO consideration of the claims 
under both old and new evaluative criteria will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As an initial matter, the medical evidence establishes that 
the veteran had rheumatic fever during service and that it 
has resolved.  Recent VA examinations, conducted in November 
1999 and January 2001, revealed no evidence of active 
rheumatic fever.  Additionally, he has presented no medical 
evidence to the contrary.  Thus, the only remaining issue is 
the appropriate disability rating for the veteran's residuals 
of acute rheumatic fever.  As previously noted, the veteran 
was afforded a January 2001 VA medical examination in order 
to determine his residuals of rheumatic fever, and the 
examiner found no evidence of any vascular heart disease or 
any other cardiovascular disorder.  The appellant did have 
subjective complaints of pain in all joints and a diagnosis 
of "pain syndrome" was entered by the VA physician in 
January 2001.  After having reviewed the evidence, the Board 
has come to the conclusion that the veteran is most 
appropriately rated under Diagnostic Code 5025.  

Under Diagnostic Code 5025, fibromyalgia, with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy, is rated 40 percent 
disabling.  No higher rating is provided pursuant to 
Diagnostic Code 5025.

DeLuca considerations

It was contended by the veteran's representative in a written 
argument, dated in July 2002, that DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is applicable to this issue.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the appellant's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). In this case, however, the 
veteran is receiving the maximum schedular evaluation for his 
service-connected fibromyositis with a history of rheumatic 
fever.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  

Accordingly, the Board believes that DeLuca considerations 
are not applicable with respect to this issue.

Extraschedular consideration

The clinical presentation of the service-connected 
fibromyositis with history of rheumatic fever is neither 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2001).  The record does not reflect 
frequent periods of hospitalization due to the service-
connected fibromyositis with a history of rheumatic fever or 
interference with employment to a greater degree than that 
contemplated by the regular schedular standards which are 
based on average impairment of employment.  

In this regard, the VA examiner opined in November 1999 that 
the etiology of fibromyalgia was unknown and that it would be 
speculative to relate the veteran's current pain complaints 
to his service-connected rheumatic fever.  While the examiner 
indicated that the veteran was unemployable due to his pain 
disorder with associated psychological factors, the Board 
notes that the veteran is not service-connected for any 
psychiatric disability.  Moreover, during that same 
examination, the veteran indicated that he had stopped 
working because his employer had no compassion regarding 
difficulties he was having because of a family crisis.  
Consequently, it appears that the veteran was in fact able to 
work notwithstanding the service-connected disability at 
issue and that he stopped working due to a completely non-
medical reason.  Finally, while VA examination reports, dated 
in November 1999 and January 2001, reflect that the veteran 
complained of pain throughout his entire body, there was 
normal muscle strength throughout the upper and lower 
extremities.  There was no evidence of fibromyalgia on either 
examination.  Indeed, a neurological examination, performed 
during the November 1999 VA examination, was normal in the 
upper and lower extremities.  Thus, the Board finds, 
accordingly, that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Overall, the Board finds that the evidence does not show that 
the veteran's service-connected fibromyositis with a history 
of rheumatic fever caused marked interference with employment 
or result in frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  There is no other evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities.

(CONTINUED ON THE NEXT PAGE)








ORDER

Entitlement to an increased rating for fibromyositis with a 
history of rheumatic fever is denied. 



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

